Citation Nr: 1721208	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 2001.  He had additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in July 2015 by videoconference at his local RO.

In September 2015, the Board denied a rating in excess of 10 percent for tinnitus.  At that time, the Board also remanded the reaming claims for additional development.  

In a May 2016 rating decision, service connection for metatarsalgia of the right foot was granted.  This represents a full grant of the benefits sought with respect to that issue, leaving a service connection claim pertaining to the left foot still on appeal.  

The decision below addresses the hearing loss, lumbar spine and left foot claims.  The hypertension and migraine headaches claims are addressed in the remand section following the decision.

FINDINGS OF FACT

1.  The Veteran does not have hearing impairment for VA purposes in the right ear.

2.  The Veteran's left ear hearing loss is not related to service.

3.  The Veteran's lumbar spine disability is not related service.  

4.  The Veteran's hallux valgus of the left foot is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hallux valgus of the left foot have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

II.  Analysis

A.  Hearing Loss

The Veteran contends that he has hearing loss as a result of noise exposure during service.  His military occupational specialty (MOS) was field artillery.  

A January 2016 VA examination was conducted pursuant to the Board's remand as an earlier May 2010 VA examination showed that the Veteran did not then meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  As to the right ear, the more recent examination still showed that Veteran did not then meet the criteria for hearing impairment under 38 C.F.R. § 3.385 for the right ear.  Because a current disability has not been shown for the claimed right ear hearing loss, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The January 2016 VA examination went on to note that, although a significant shift in hearing was shown at separation, hearing was normal, and the Veteran denied having hearing loss.  In addition, and although a high probability of hazardous noise exposure associated with the Veteran's MOS was noted, the examiner stated that any hearing loss associated with that noise exposure is expected to occur at that time and not years later.  The report of examination reflects that the Institute of Medicine (2006) concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss due to noise exposure.  

Moreover, the examiner reported that the Veteran has a low frequency (250-1000Hz) conductive hearing loss with significant negative middle ear pressure on immittance testing in each ear whereas noise exposure causes a high frequency (typically 3000-6000Hz) sensorineural hearing loss.  The examiner concluded that based upon documented normal hearing at separation and the presence of a low frequency conductive hearing loss, it is less than likely that the Veteran's current hearing loss is a result of service.  

The Board accepts that the Veteran was exposed to loud noise during service and he is competent to report his symptoms.  However, he is not shown to have medical expertise regarding the cause of his hearing loss, and thus, his opinion is not competent in that respect.  The competent evidence does not establish that the Veteran's low frequency conductive hearing loss is related to service.  

In reaching a determination, the Board has afforded the most probative value to the January 2016 VA opinion.  The audiologist considered the evidence of record, the Veteran's theory, and the medical literature pertaining to the claim, and provided a complete rationale for the opinion.  See VBA Manual M21-1, III.iv.4.B.4.g. (In Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006), the National Academy of Sciences reported that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely).  Such opinion is more probative than the Veteran's lay assertions.

Moreover, the evidence does not show that left ear hearing loss manifested to a compensable degree within one year of service, or a continuity of symptomatology.  The normal May 2010 VA examination weighs against these theories.

As such, the preponderance of the evidence is against the claim of service for hearing loss and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is not warranted.  

B.  Lumbar Spine

The Veteran contends that he has a lumbar spine disability related to service.  In his February 2010 claim, he noted a back injury during service in October 2000.  

Service treatment records are negative for a diagnosis of a lumbar spine disability.  Although an October 1998 x-ray examination report notes a fall backwards and kyphosis of the thoracic spine, no acute findings were reported.  The May 2001 separation examination report shows that the spine was normal, and the Veteran denied having recurrent back pain.  

A May 2016 VA examination was conducted pursuant to the Board's remand.  A diagnosis of degenerative arthritis of the spine was provided.  The May 2016 VA opinion states that, in addition to the negative service treatment records, a back disability is initially shown in 2011, 10 years after separation.  The examiner determined that there was no chronic back disability during service and no evidence of continuity of symptoms since separation, a finding noted to weigh against a nexus between service and the Veteran's current mild early degenerative changes.  The opinion notes that degenerative disc disease is age related, and it was concluded to be less than likely that the Veteran's lumbar spine disability is related to service.  

The Veteran is competent to report his symptoms.  However, he is not shown to have medical expertise regarding the cause of his lumbar spine disability, and thus, his opinion is not competent in that respect.  The evidence does not establish a back disability during service or until many years after separation.  

In reaching a determination, the Board has afforded the most probative value to the May 2016 VA opinion.  The examiner reviewed the Veteran's record and provided a rationale based upon objective findings, reliable principles, and sound reasoning.  The Board finds the opinion to be more probative than the Veteran's lay assertions.  Moreover, the evidence does not show that arthritis manifested to a compensable degree within one year of service, or a continuity of symptomatology.  

As such, the preponderance of the evidence is against the claim of service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a lumbar spine disability is not warranted.  

C.  Left Foot

The Veteran seeks service connection for a left foot disability.  He maintains he had foot pain during service and has had the same symptoms ever since separation.  

The Board notes that, although the May 2016 rating decision reflects that service connection for right foot metatarsalgia was granted based upon the January 2016 VA examiner's notation of an injury to the right metatarsals during service in May 2000 when the Veteran dropped a mortar on the right foot, the impression of x-ray examination of both the right and left foot in January 2016 was hallux valgus, enthesophytes, and soft tissue swelling.  

In addition, and although the January 2016 VA examination report notes that masses on the Veteran's feet, probable fibromas, clearly and unmistakably existed prior to service entrance, citing the Veteran's history of surgery in childhood, as well as the 1997 report of medical history at service entrance noting a knot on the bottom of both feet, as noted in the September 2015 Board remand, a foot disability was not noted at service entrance.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

The October 1997 examination report shows that the feet were normal.  Normal arches were reported and his lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In the absence of clear and unmistakable evidence showing that a left foot injury or disease existed prior to service entrance and was not aggravated by service, the Veteran is presumed sound at service entrance with respect to the feet.  In this case, the presumption of soundness has not been rebutted.

Service treatment records reflect complaints of a small mass in the left plantar area and the assessment was chronic plantar foot pain.  In addition, left foot pain with increased activity was noted in February 2000.  A May 2001 record notes a left foot lump.  

The January 2016 VA examiner noted that, although fibromas have a high reoccurrence rate and that they increased in size due to time, weight gain and occupations, complications of surgery for plantar fibroma were noted to include flattening of the arch of the foot, postsurgical plantar nerve entrapment, and postsurgical regrowth of larger and recurrent fibromas.  The January 2016 VA x-ray examination report of the left foot reflects findings to include a plantar spur and, as noted, the impression was hallux valgus.  

The evidence is in at least equipoise, and resolving doubt in favor of the Veteran, the Board finds the Veteran's left foot disability is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a left foot disability, best characterized as hallux valgus, is warranted.  


ORDER

Service connection for hearing loss is denied.

Service connection for a lumbar spine disability is denied.  

Service connection for hallux valgus of the left foot is granted.  


REMAND

The Veteran was afforded a VA examination with respect to service connection for hypertension.  However, the January 2016 VA examination report does not reflect an opinion as to whether hypertension is caused or aggravated by service-connected disabilities, as requested in the September 2015 Board remand.  As such, the opinion is not completely adequate for a determination.  Thus, the Veteran should be afforded a new VA examination with respect to the etiology of his hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

With respect to service connection for headaches, the Board finds the January 2016 VA opinion is not completely adequate for a determination.  The Board notes that in addition to service treatment records reflecting complaints of headache, to include a November 2000 service treatment record noting a history of migraines, the Veteran testified at the Board hearing in July 2015 that he was knocked unconscious during service in July 1998 when he was hit in the head with a swinging metal truck hook used to secure artillery.  

Although the January 2016 VA opinion references the July 1998 records noting a possible concussion, the opinion does not adequately address the Veteran's statements with respect to a head injury during service and of headaches ever since.  As such, a new VA examination is needed.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hypertension claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to his active service, or is caused by or aggravated by service-connected disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the headaches claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches are related to his active service.  

In rendering the opinion, the examiner should address the Veteran's statements with respect to an in-service head injury during service and the July 1998 treatment records indicating a possible concussion.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


